Slip Op. 20 - 53

                 UNITED STATES COURT OF INTERNATIONAL TRADE


 NATURAL RESOURCES DEFENSE COUNCIL,
 INC., CENTER FOR BIOLOGICAL DIVERSITY,
 and ANIMAL WELFARE INSTITUTE,

                        Plaintiffs,
            v.

 WILBUR ROSS, in his official capacity as Secretary
 of Commerce, UNITED STATES DEPARTMENT
 OF COMMERCE, CHRIS OLIVER, in his official
 capacity as Assistant Administrator of the National        Before: Gary S. Katzmann, Judge
 Marine Fisheries Service, NATIONAL MARINE                  Court No. 18-00055
 FISHERIES SERVICE, STEVEN MNUCHIN, in his
 official capacity as Secretary of the Treasury,
 UNITED STATES DEPARTMENT OF THE
 TREASURY, CHAD WOLF, in his official capacity
 as Acting Secretary of Homeland Security, and
 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY,

                        Defendants.


                                      OPINION AND ORDER

[The court lifts its previously issued preliminary injunction and, in accordance with the
stipulation, grants the motion for voluntary dismissal.]

                                                                          Dated: April 22, 2020

Giulia C.S. Good Stefani and Vivian Wang, Natural Resources Defense Council, of Santa Monica,
CA, for argued plaintiffs. With them on the stipulation and proposed order of voluntary dismissal
was Sarah Uhlemann, of Seattle, WA, for plaintiffs, Center for Biological Diversity, and Animal
Welfare Institute.

Stephen C. Tosini, Senior Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for defendants. With him on the stipulation
and proposed order of voluntary dismissal were Joseph H. Hunt, Assistant Attorney General,
Jeanne E. Davidson, Director, and Patricia M. McCarthy, Assistant Director. Of counsel was Jason
Forman, National Oceanic and Atmospheric Administration, of Silver Spring, MD.
Court No. 18-00055                                                                              Page 2


       Katzmann, Judge: Today, April 22, 2020, marks the 50th anniversary of Earth Day, a date

that is often remembered as the birth of the modern environmental movement. Today, as

humankind is gripped by the deadly coronavirus pandemic, an ever present, brutal reminder of

mortality, the court is presented again with the dire plight of the vaquita, the world’s smallest

porpoise on the verge of extinction. Endemic to the northern Gulf of California, in the Sea of

Cortez in Mexican waters, this panda of the sea, measuring only about five feet long and weighing

one hundred pounds, has seen its population plummet from 567 in the late 1990s, when it was first

surveyed, to approximately fifteen today. It is undisputed that the vaquita is being caught

inadvertently and tangled, strangled and drowned in the gillnets, which are fishing nets hung in

the water to entangle fish and shrimp. It is undisputed that the primary threat to the vaquita is

gillnet fishing within the vaquita’s range. It is undisputed that the vaquita may soon disappear

from the planet forever.

       In an effort to avert such a catastrophe, the instant case was filed. In response to that action,

brought by Plaintiffs, Natural Resources Defense Council (“NRDC”), Center for Biological

Diversity (“CBD”), and Animal Welfare Institute (“AWI”) against Defendants (several United

States agencies and officials, collectively “the Government”) pursuant to the Marine Mammal

Protection Act (“MMPA”), 16 U.S.C. §1371 (a)(2), the court issued a preliminary injunction

requiring the Government, pending final adjudication of the merits, to ban the importation of all

fish and fish products from the four specified Mexican commercial fisheries -- shrimp, curvina,

chano and sierra -- that use gillnets within the vaquita’s range, unless affirmatively identified as

having been caught with a gear type other than gillnets or affirmatively identified as having been

caught outside the vaquita’s range. While the Government has fully implemented the preliminary

injunction, it also sought, unsuccessfully, to overturn it. Now, as this case headed for final
Court No. 18-00055                                                                                Page 3


adjudication by the court, the Government has changed course, announcing an embargo that

embraces the one sought by Plaintiffs in their complaint and preliminarily issued by the court;

indeed, it expands its reach. In short, Plaintiffs have achieved the outcome they sought before the

court in the suit they filed. Presented for the court’s review is the settlement of the instant litigation

as set forth in the Stipulation and Proposed Order of Voluntary Dismissal Under CIT Rule 41(a)(2),

Apr. 10, 2020, ECF No. 112 (“Stipulation and Proposed Order”), filed by the parties. The court

addresses below the Stipulation and Proposed Order.

                                   BACKGROUND AND DISCUSSION

        The essential facts in this case are not in dispute. The vaquita, one of seven species of

porpoise worldwide, was listed as an endangered species in 1985. Endangered Fish or Wildlife;

Cochito, 50 Fed. Reg. 1056 (Jan. 9, 1985) (codified at 50 C.F.R. § 17.11). The vaquita is an

evolutionarily distinct animal with no close relatives, whose loss would represent a

disproportionate loss of biodiversity, unique evolutionary history, and the potential for future

evolution. Jefferson Decl. ¶ 5, Mar. 19, 2018, ECF No. 14-4. It has been listed by the Zoological

Society of London as a top Evolutionarily Distinct and Globally Endangered species, a list reserved

for those species that are especially “unique . . . [and] when they are gone there will be nothing

like them left on earth.” Id. Its range in the northern Gulf of California is approximately 4,000

square kilometers and as relevant to this case, overlaps with commercial fisheries that target

shrimp, curvina, chano, and sierra, and with an illegal fishery targeting the endangered totoaba.

Jefferson Decl. ¶ 6; Compl. ¶¶ 35, 43, 51, Mar. 21, 2018, ECF No. 1. Notwithstanding that the

Mexican government banned fishing for the totoaba, regardless of equipment, in 1975, Good

Stefani Decl. Ex. 10, Gov’t of Mexico Sept. 21, 2017 Letter to NOAA Fisheries, at 2, because of

high demand for the fish’s swim bladder on the Chinese black market, poachers continue to
Court No. 18-00055                                                                             Page 4


illegally hunt for the fish, often with gillnets, Good Stefani Decl. Ex. 42, Comité Internacional

para la Recuperación de la Vaquita (“CIRVA”) 1 10th Meeting Report, (Dec. 11–12, 2017). 2 Both

Plaintiffs and the Government agree that, though the vaquita is not a target of Mexican fishermen,

it is threatened and inadvertently killed by gillnets 3 deployed to capture these other species with

which it shares its territory. The parties also agree that the vaquita is on the verge of extinction as

a result.

         The relevant legal and factual background of the prior proceedings has been set forth in

greater detail in Natural Resources Defense Council, Inc. v. Ross, 42 CIT __, 331 F. Supp. 3d 1338

(2018). The court has exclusive jurisdiction over any civil action arising out of any law of the

United States providing for “embargoes or other quantitative restrictions on the importation of

merchandise for reasons other than the protection of the public health or safety,” such as those

prescribed by the MMPA. 28 U.S.C. § 1581(i)(3); see also Earth Island Institute v. Brown, 28




1
    Meaning the “International Committee for the Recovery of the Vaquita.”
2
  “The totoaba cartels specialize in the poaching and trafficking of totoaba swim bladders -- the
bottom half of the supply chain. The chain starts in the villages of San Felipe and Santa Clara
along the Gulf of California coast, but moves quickly to central smuggling operations in cities like
Tijuana and Mexicali. [The Elephant Action League] has found that these cartels are led primarily
by three Mexican criminals who fund the Mexican poachers, and then sell the swim bladders to a
group of well-connected Chinese traders and businessmen residing in Mexico. It is those Chinese
traders that facilitate the smuggling of totoaba maws to China – the top of the supply chain.”
Elephant Action League, “Operation Fake Gold: The Totoaba Supply Chain” (July 2018) at 2447,
A.R. 89.
3
  A gillnet is a wall of netting that fishermen hang vertically in the water column to catch target
species. Jefferson Decl. ¶ 11. Gillnets come in various mesh sizes, and fishermen use them
actively or set them with weights and buoys for later retrieval. Accordingly, gillnets kill species
indiscriminately, except insofar as a given animal would not be of a size that would be caught in
the webbing. Id. ¶ 12. In the United States, the use of gillnets is tightly regulated and banned in
many areas. Oppenheim Decl. ¶¶ 15–17, Mar. 29, 2018, ECF No. 14-6. The Mexican government
declared a temporary ban on some gillnet use within the vaquita’s range in 2015. Good Stefani
Decl. Exs. 1–2, 2015 Temporary Gillnet Ban and English Translation (Oct. 4, 2015).
Court No. 18-00055                                                                           Page 5
F.3d 76, 79 (9th Cir. 1994) (“[Plaintiffs’] suit under the MMPA is an action arising under a law

providing for embargoes. As such, it is reserved to the exclusive jurisdiction of the CIT.”). Over

the last two years, the saga of the vaquita has been presented to this court in vigorously contested

litigation, as addressed in three opinions. See Natural Resources Defense Council, Inc. v. Ross,

42 CIT __, 331 F. Supp. 3d 1338 (2018) (“NRDC I”); Natural Resources Defense Council, Inc.

v. Ross, 42 CIT __, 331 F. Supp. 3d 1381 (2018) (“NRDC II”); Natural Resource Defense Council,

Inc. v. Ross, 42 CIT __, 348 F. Supp. 3d 1306 (2018) (“NRDC III”).

       On March 21, 2018, Plaintiffs brought a two-count suit in this court against the

Government for agency action unlawfully withheld or unreasonably delayed under § 706(1) of the

Administrative Procedure Act (“APA”) and pursuant to the MMPA. 4 NRDC I, 331 F. Supp. 3d at

1352. The MMPA provides in relevant part that the Government “shall ban the importation of

commercial fish or products from fish which have been caught with commercial fishing technology

which results in the incidental kill or incidental serious injury of ocean mammals in excess of

United States standards.” 16 U.S.C. § 1371(a)(2); see also NRDC I, 331 F. Supp. 3d at 1346.

Plaintiffs alleged that the vaquita, an endangered species of porpoise of which fewer than fifteen

remain, faces extinction due to gillnet fishing in the small area in the northern Gulf of California

it inhabits. See NRDC I, 331 F. Supp. 3d at 1344, 1351 n.11. They contended that the failure of



4
  Plaintiffs’ First Claim for Relief alleged that the Government’s failure to ban imports of fish
caught with gillnets in Mexico’s northern Gulf of California violated section 101(a)(2) of the
Marine Mammal Protection Act (“MMPA”), 16 U.S.C. § 1371(a)(2), because shrimp, curvina,
sierra, and chano fish caught with gillnets incidentally injure or kill the endangered vaquita
porpoise in excess of United States standards, see Compl. ¶¶ 57–59; and Plaintiffs’ Second
Claim for Relief alleged that the Government’s failure to insist on reasonable proof from the
Mexican government regarding the effect of the use of gillnets in Mexican fisheries on the
vaquita violated section 101(a)(2)(A) of the MMPA, 16 U.S.C. § 1371(a)(2)(A), see Compl. ¶¶
61–65. On July 26, 2019, with the agreement of the parties, the court dismissed Plaintiffs’
Second Claim for Relief as moot. NRDC I, 331 F.3d at 1356 n.12.
Court No. 18-00055                                                                            Page 6


the Government to ban imports of fish harvested with gillnets from the vaquita’s habitat constituted

agency action unlawfully withheld or unreasonably delayed under the APA and MMPA. Id. at

1352.

        On July 26, 2018, the court granted Plaintiffs’ motion for a preliminary injunction

“requiring the Government, pending final adjudication of the merits, to ban the importation of all

fish and fish products from Mexican commercial fisheries that use gillnets within the vaquita’s

range.” Id. at 1371–72. The court noted that “[w]hile [P]laintiffs and the Government argue about

remedy, what cannot be disputed is that the vaquita’s plight is desperate, and that even one more

bycatch death in the gillnets of fisheries in its range threatens the very existence of the species.”
Id. at 1371. Furthermore, “[i]n granting the preliminary injunction ordering the embargo set forth

in the statute, the court is simply directing compliance with a Congressional mandate that an import

ban be imposed where marine mammals are killed at unsustainable rates because of commercial

fishing technology used to catch other species.” Id. “The public interest is served by ensuring that

governmental bodies comply with the law.” Id. (quoting Am. Signature, Inc. v. United States, 598
F.3d 816, 830 (Fed. Cir. 2010)).

        On August 14, 2018, in response to the Government’s Motion to Clarify, Aug. 3, 2018,

ECF No. 34, which sought to limit the preliminary injunction, the court affirmed its original import

ban, stating that its order made clear that the Government was “enjoined and ordered to ban the

importation from Mexico all shrimp, curvina, sierra, and chano fish and their products caught with

gillnets inside the vaquita’s range.” NRDC II, 331 F. Supp. 3d at 1383. On August 24, 2018, the

Government filed a notice of appeal of this court’s preliminary injunction to the Court of Appeals

for the Federal Circuit. ECF No. 42. Although the Government had fully implemented the ban

ordered by the preliminary injunction, it filed motions to stay the injunction pending appeal with
Court No. 18-00055                                                                             Page 7


both this court and the Federal Circuit. Aug. 24, 2018, ECF No. 43; Natural Resources Defense

Council, Inc. v. Ross, No. 18-2325 (Fed. Cir. Oct. 22, 2018), ECF No. 24. Those motions were

denied on October 22, 2018 and November 28, 2018, respectively. NRDC III 348 F. Supp. 3d
1306; Order Denying Mot. to Stay, Natural Resources Defense Council, Inc. v. Ross, No. 18-2325

(Fed. Cir. Nov. 28, 2018), ECF No. 47 (per curiam).

        On November 27, 2018, the National Marine Fisheries Service (“NMFS”) issued its

determinations on whether to impose an embargo on each of the four fisheries challenged by

Plaintiffs.   Decision Memorandum Regarding Comparability Findings for the Government

Mexico’s Fisheries in the Upper Gulf of California and Attachments (NOAA Nov. 27, 2018),

Amended A.R. 103. NMFS imposed an import prohibition on curvina fish and fish products

harvested in a curvina fishery. Id. Under a new Mexican regulatory scheme, this curvina fishery

was the only fishery in the vaquita’s range of the Gulf of California in which gillnets were allowed

to be used. Def.’s Mot. to Dismiss as Moot at 5, Dec. 4, 2018, ECF No. 72. Thus, the Government

explained, it declined to impose an embargo on the shrimp, chano, and sierra fisheries in the

vaquita’s range. Id. On December 4, 2018, the Government moved this court to dismiss Plaintiffs’

action as moot. Id.

        In its motion to dismiss, the Government claimed, notwithstanding that it had not

effectuated the relief sought by Plaintiffs, that its decisions constituted final agency actions;

consequently, it argued that the court could no longer grant the remedy sought by Plaintiffs under

APA § 706(1) and therefore Plaintiffs’ claim was moot. Id. The Government further contended

that because the purpose of a preliminary injunction is to preserve the status quo of the parties until

a trial on the merits can be held, and there can be no trial on the merits of a moot claim, the court

was required to vacate its preliminary injunction. Id. at 6.
Court No. 18-00055                                                                          Page 8


       In their brief filed on January 18, 2019, Plaintiffs argued that their claims related to the

shrimp, sierra, and chano gillnet fisheries were not moot because the Government’s actions did

not comply with the MMPA’s mandate that the Government shall ban imports of fish from

fisheries that do not meet U.S. standards, and no exception to the relevant MMPA provision is

made based on removal from the List of Foreign Fisheries. See Pls.’ Opp’n to Def.’s Mot. to

Dismiss as Moot at 11, Jan. 18, 2019, ECF No. 78. See also NRDC II, 331 F. Supp. 3d. at 1386

n.4. Plaintiffs also contended that their claim regarding the curvina fishery was not moot because

the Government’s determination was not equivalent to the comprehensive import ban on all gillnet

curvina fisheries within the vaquita’s range that the MMPA requires and that Plaintiffs sought. Id.

at 15–16. Plaintiffs claimed that the preliminary injunction must remain in effect because the

vaquita remained imperiled and the alternative measures taken or promised by the governments of

the United States and Mexico were unlikely to halt the import of the fish in question. Id. at 17.

       In its reply brief filed on January 23, 2019, the Government contended that Plaintiffs’

arguments against its motion to dismiss as moot were in fact arguments about the substance of the

Government’s final actions that must be challenged under 5 U.S.C. § 706(2), not § 706(1). See

Def.’s Reply in Supp. of Their Mot. to Dismiss as Moot at 1, Jan. 23, 2019, ECF No. 79. The

Government also asserted that, although it bears the burden as the movant to show that Plaintiffs’

claim is moot, the burden of proof remains with Plaintiffs as the parties seeking to invoke

jurisdiction. Id. at 2 (citation omitted). According to the Government, the court’s power to compel

agency action under § 706(1) does not include the power to substitute the court’s discretion for

that of the agency in determining what form of action is most appropriate. Id. at 4 (citation

omitted). Moreover, the Government contested Plaintiffs’ assertions about the efficacy of the

embargo in place on fish from the curvina fishery and of Mexico’s regulatory scheme more
Court No. 18-00055                                                                           Page 9


broadly. Id. at 6–7. Citing the ongoing harm to the Government resulting from the preliminary

injunction, the Government requested an expedited ruling. Id. at 7.

       Oral argument on the issue was held on April 30, 2019. ECF No. 87. Upon consideration

of the pleadings and oral argument, the court stayed all proceedings pending the Federal Circuit’s

determination on appeal of the preliminary injunction. Order to Stay Proceedings, May 3, 2019,

ECF No. 90. On appeal, the Federal Circuit did not reach the merits of the preliminary injunction.

Rather, the Federal Circuit remanded to this court to review in the first instance the new factual

circumstances put forth by the Government in its motion to dismiss as moot and to determine

whether they altered the basis for the preliminary injunction. Natural Resources Defense Council,

Inc. v. Ross, 774 Fed. Appx. 646, 649 (Fed. Cir. 2019). The Federal Circuit directed that the

preliminary injunction “remain in force pending further determination.” Id.

       With the case returned to this court for the final adjudication of the merits, the court posed

detailed questions to the parties regarding the motion to dismiss as moot. Order for Suppl. Brs.,

Jan. 24, 2020, ECF No. 102. Events would prove it unnecessary for the parties to respond to those

questions. Although the Government had consistently objected on the merits of the import ban

ordered by the court’s preliminary injunction, it changed course.         On March 9, 2020, the

Government -- specifically the National Oceanic and Atmospheric Administration (“NOAA”) of

the Department of Commerce -- published a Federal Register notice stating the Government of

Mexico “lack[s] . . . a regulatory program comparable in effectiveness to the U.S. regulatory

program for mitigating fishery bycatch of marine mammals” and “has failed to fully implement

and enforce its existing laws and regulatory regime including the existing gillnet ban.”

Implementation of Fish and Fish Product Import Provisions of the Marine Mammal Protection Act

– Notification of Revocation of Comparability Findings and Implementation of Import
Court No. 18-00055                                                                            Page 10


Restrictions; Certification of Admissibility for Certain Fish Products From Mexico, 85 Fed. Reg.

13,626, 13,627–28 (Mar. 9, 2020) (“Notification of Revocation”). The notice announced, among

other actions, that “the Secretary of Commerce, in cooperation with the Secretaries of Treasury

and Homeland Security” will “immediately ban the importation from Mexico of all shrimp,

curvina, sierra, chano” and certain other fish and their products that are “caught with gillnets inside

the vaquita’s range under section 101(a)(2) of the MMPA (16 U.S.C. § 1371(a)(2)).” Id. The

embargo announced in the notice thus bans the four fisheries at issue in Plaintiffs’ first claim for

relief under section 101(a)(2) of the MMPA. See Compl. ¶¶ 57–59. Indeed, not only does the

embargo encompass the ban ordered by the court in the preliminary injunction (in response to the

Plaintiffs’ claims for relief), but it expands the reach of that ban to include “anchovy, herrings,

sardines, mackerels croaker, and pilchard fish and fish products . . . caught inside the vaquita’s

range under section 101(a)(2) of the MMPA [16 U.S.C. 1371 (a)(2)].” Notification of Revocation

at 13,628.

                                          CONCLUSION

       On April 10, 2020, the parties filed their Stipulation and Proposed Order, setting forth for

the court’s review the settlement of the instant litigation. There, the parties noted that: (1) the

March 9, 2020 Federal Register notice specified the import restrictions would become effective

April 3, 2020, and as of that date, the Government has embargoed all shrimp, curvina, sierra, and

chano fish and fish products caught with gillnets inside the vaquita’s range; and (2) the parties

“have reached an agreement as to Plaintiffs’ claims for attorney fees and litigation costs in this

case pursuant to which Plaintiff NRDC agrees to bear its own attorneys’ fees and costs, and the

United States agrees to pay Plaintiffs CBD and AWI a total of $35,000.00 in full and complete

satisfaction of any and all claims, demands, rights, and causes of action pursuant to the Equal
Court No. 18-00055                                                                            Page 11


Access to Justice Act, 28 U.S.C. § 2412(d), the [Endangered Species Act], 16 U.S.C. § 1540(g),

and/or any other statute and/or common law theory for attorneys’ fees and costs incurred through

and including the date of this agreement in connection with this litigation.” Stipulation and

Proposed Order at 2–3 (citations omitted). With the Government acceding to the relief sought by

Plaintiffs in their complaint and provided by the court’s preliminary injunction -- indeed now

expanding the breadth of the embargo -- Plaintiffs seek voluntary dismissal of this action without

prejudice pursuant to Court of International Trade Rule 41(a)(2).

       Rule 41(a)(2) states that a plaintiff can request the voluntarily dismissal of an action “by

court order, on terms that the court considers proper.” CIT R. 41(a)(2). The court conducted a

hearing regarding the Proposed Order via teleconference on April 21, 2020. ECF No. 114 (also

available at U.S. Court of International Trade, Audio Recordings of Select Public Court

Proceedings,      https://www.cit.uscourts.gov/audio-recordings-select-public-court-proceedings).

After due consideration, the court lifts the preliminary injunction it had issued in this case and

grants the request to voluntarily dismiss this action without prejudice. It also directs that the

Government shall pay Plaintiffs CBD and AWI a total of $35,000.00 pursuant to the Equal Access

to Justice Act, 28 U.S.C. § 2412(d). As requested, the court retains jurisdiction to enforce the

Government’s payment obligations under the parties’ agreement on attorneys’ fees and costs

associated with this case. The Order is issued below.

       The road to this day has been a tortuous one. The vaquita remains an endangered species;

every death brings it perilously close to disappearing from the planet forever. The illegal trade in

the totoaba, caught in gillnets which catch and strangle the vaquita, is a matter not before this court

-- but the need for vigorous international enforcement against its continuing threat is a compelling

one. On this Earth Day, as we ponder the imperatives of biodiversity and the environment, we
Court No. 18-00055                                                                         Page 12


would do well to heed the sobering words of Rachel Carson: “So delicately interwoven are the

relationships that when we disturb one threat of the community fabric we alter it all -- perhaps

almost imperceptibly, perhaps so drastically that destruction follows.” 5 The panda of the sea, the

little cow, cannot be replaced.

       For the reasons stated, the Order of Voluntary Dismissal is granted as requested.

        SO ORDERED.

                                                     /s/      Gary S. Katzmann
                                                           Gary S. Katzmann, Judge

Dated: April 22, 2020
       New York, New York




5
 Rachel Carson, Essay on Biological Sciences, in Good Reading (Atwood Townshend & J.
Sherwood Weber eds., 1958).
Court No. 18-00055                                                                        Page 13


                 UNITED STATES COURT OF INTERNATIONAL TRADE


 NATURAL RESOURCES DEFENSE COUNCIL,
 INC., CENTER FOR BIOLOGICAL DIVERSITY,
 and ANIMAL WELFARE INSTITUTE,

                       Plaintiffs,
            v.

 WILBUR ROSS, in his official capacity as Secretary
 of Commerce, UNITED STATES DEPARTMENT
 OF COMMERCE, CHRIS OLIVER, in his official
 capacity as Assistant Administrator of the National      Before: Gary S. Katzmann, Judge
 Marine Fisheries Service, NATIONAL MARINE                Court No. XX-XXXXXXX-00055
 FISHERIES SERVICE, STEVEN MNUCHIN, in his
 official capacity as Secretary of the Treasury,
 UNITED STATES DEPARTMENT OF THE
 TREASURY, CHAD WOLF, in his official capacity
 as Acting Secretary of Homeland Security, and
 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY,

                       Defendants.




            ORDER OF VOLUNTARY DISMISSAL UNDER CIT Rule 41(a)(2)

       This matter came before the court on a Stipulation and Proposed Order of Voluntary

Dismissal Under CIT Rule 41(a)(2), April 10, 2020, ECF No. 112 (“Stipulation and Proposed

Order”), filed jointly by Plaintiffs Natural Resources Defense Council, Inc.; Center for Biological

Diversity (“CBD”); and Animal Welfare Institute (“AWI”); and Defendants Wilbur Ross, in his

official capacity as Secretary of Commerce; United States Department of Commerce; Chris Oliver,

in his official capacity as Assistant Administrator of the National Marine Fisheries Service;

National Marine Fisheries Service; Steven Mnuchin, in his official capacity as Secretary of the

Treasury; United States Department of the Treasury; Chad Wolf, in his official capacity as Acting

Secretary of Homeland Security; and United States Department of Homeland Security.
Court No. 18-00055                                                                       Page 14


       The Stipulation and Proposed Order present terms that the court deems proper. It is hereby

GRANTED AS REQUESTED, and this matter is dismissed without prejudice. Defendants shall

pay Plaintiffs CBD and AWI a total of $35,000.00 pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412(d). The court retains jurisdiction to enforce Defendants’ payment obligations under

the Parties’ agreement on attorneys’ fees and costs associated with this case.

       SO ORDERED.

                                                     /s/      Gary S. Katzmann
                                                           Gary S. Katzmann, Judge

Dated: April 22, 2020
       New York, New York